t c summary opinion united_states tax_court morris e george petitioner v commissioner of internal revenue respondent docket no 16522-07s filed date morris e george pro_se kathleen k raup for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is liable for self-employment_tax on dollar_figure he received from staffing plus inc in background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in pennsylvania during petitioner attended winchester university while working as a self-employed social worker counseling children with behavior problems he graduated in with a degree in sociology during petitioner also worked at three part-time jobs the sole income in dispute is dollar_figure he received from staffing plus inc staffing plus staffing plus contracted with school districts to provide social workers and under this arrangement assigned petitioner to various schools to provide counseling petitioner did not receive vacation time or sick leave from either staffing plus or the school districts 1the notice_of_deficiency included a sec_6651 addition_to_tax for failure_to_file late filing of the federal_income_tax return petitioner did not dispute the addition in his petition or at trial therefore petitioner is deemed to have conceded the issue see rule b 118_tc_358 staffing plus reported the dollar_figure on form 1099-misc miscellaneous income on date petitioner filed his federal_income_tax return reporting wages of dollar_figure from his three part-time jobs but omitting the dollar_figure he received from staffing plus in a letter dated date the internal_revenue_service notified petitioner that he had failed to report the dollar_figure in income on date petitioner filed a second form_1040 u s individual_income_tax_return for reporting the dollar_figure from staffing plus as other income on line of the form_1040 but he did not compute self-employment_tax respondent issued a notice_of_deficiency dated date determining an increase in federal_income_tax of dollar_figure based on petitioner’s failure to report self-employment_tax on the dollar_figure and other related computational adjustments and a dollar_figure addition_to_tax under sec_6651 for petitioner’s failure to timely file his tax_return discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner did not argue for a burden shift and he did not fulfill the requirements of sec_7491 therefore the burden remains with him with respect to the addition_to_tax under sec_6651 sec_7491 places the burden of production on the commissioner sec_1401 imposes a tax on self-employment_income for old age survivors disability insurance and hospital insurance sec_1401 and b sec_1_1401-1 income_tax regs petitioner’s liability for self-employment_tax therefore turns on whether he had self-employment_income services performed as an independent_contractor give rise to self-employment_income see sec_1402 and 108_tc_130 initially we read the petition as raising the issue of whether petitioner is subject_to self-employment_tax petitioner implies that he is an employee and not an independent_contractor however the following reasons leave no doubt that petitioner was an independent_contractor during when he received the dollar_figure first petitioner acknowledged to respondent in a discussion before trial that the dollar_figure from staffing plus was properly categorized as other income unlike the compensation received from the three part-time jobs which he reported as wages second petitioner conceded in the stipulation of facts and on record that he was an independent_contractor third staffing plus reported the dollar_figure on a form 1099-misc and not on a form_w-2 wage and tax statement petitioner’s sole argument at trial was that he was unable to pay the self-employment_tax because he had to pay college expenses medical bills and other personal expenses the statute simply does not provide an exception for inability to pay the statute imposes self-employment_tax on taxpayers with net_earnings_from_self-employment of dollar_figure or more sec_1402 accordingly for the foregoing reasons we sustain respondent’s determination that petitioner is subject_to self- employment_tax to reflect our disposition of the issue decision will be entered for respondent
